Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-18 and newly added claim 19.  Claims 5-16 are allowed for the reasons previously made of record.  Claims 1-4 and 17-19 are newly rejected under 35 USC 112(b) and 35 USC 103, as necessitated by amendment.  Accordingly, this action is made final.  

Claim Objections
Claims 1, 7, and 19 are objected to because of the following informalities:  in the last line of each claim, “adjacent one” should be “an adjacent one.”  Appropriate correction is required.

Claim Rejections – 35 USC § 112
Claims 1-4, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 each recite “the cell stack” six lines from the bottom.  As “a plurality of cell stacks” are previously defined in each claim, it is unclear which cell stack(s) are being 
Claims 1 and 19 further recite “the two cell groups.”  There is insufficient antecedent basis for this limitation in the claims.  It is suggested that “plurality of” where it occurs at both five and six lines from the bottom of each claim be changed to “at least two.”  


Claim Rejections - 35 USC § 103
Claims 1-4, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovic et al (US 20180026243) in view of Shin et al (US 20100009251).  
Regarding claims 1 and 19, Stojanovic et al. is directed to a battery module (400) (Figs. 9, 10) that comprises a plurality of cell stacks (100), each of the stacks comprising a plurality of cells (10) aligned with each other in a first direction, and each cell comprising terminal parts (11, 12) (Figs. 1, 2).  A module housing (41, 42, 43) (Fig. 7) comprises a plurality of receiving parts aligned in the first direction and a second direction crossing the first direction (shown below), wherein each stack is configured to be inserted into a corresponding one of the receiving parts (Fig. 9).   
[AltContent: textbox (Second direction)][AltContent: connector][AltContent: textbox (First direction)][AltContent: connector]                                           
    PNG
    media_image1.png
    481
    667
    media_image1.png
    Greyscale
 

	Although Stojanovic et al. teach a containment structure (13, 16, 17, 18, 19) around the cell stacks, it is not expressly taught that this is an “insulating member” as required by claim 1.  
	However, the position is taken that it would have been obvious to use an insulating (electrically insulating) structure as the surrounding containment members.  The reference does not appear to teach the materials of members 16-19.  Although a skilled person might initially consider that they are made of metal, it is known in the art to replace metal with plastic to obtain a weight savings.  As the functionality would be the same, this is seen as an obvious modification.  Further, it is noted that the member 13 is specifically disclosed as an “isolation foil”.  Therefore, the reference also suggests that an electrical insulation function is useful at the ends of the stack (Fig. 2, [0048]).
	Stojanovic et al. further does not expressly teach that the module (i.e., the cell stack) further comprises a cross bus bar crossing the first direction and diagonally connecting one or more unit cells in a cell group with one or more cells in an adjacent cell group, as recited in claims 1 and 19. 
	Shin et al. is directed to a battery module.  In Figures 22 and 24, the reference teaches embodiments where battery cells within cell stacks can be electrically connected in groups of 2 or 4 by bus bars (dark lines) diagonally crossing the direction that represents the stacking direction.  
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  The figures of Shin et al., including Figures 22 and 24, contain different embodiments of battery module(s) wherein the series/parallel combination of the cells in each module can be changed according to the specific bus bar configuration (see, e.g., [0094]-[0096]).  It would have been obvious to adjust the series-parallel configuration of Stojanovic et al. to use for example, a configuration where each cell group of 2 is wired in parallel as disclosed in Fig. 22 of Shin et al. to adjust the specific voltage and current from each cell stack and thus battery module as needed. As such, claims 1 and 19 would be rendered obvious. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
February 23, 2022